Name: Commission Regulation (EC) No 40/96 of 12 January 1996 updating and amending regulations in the sheepmeat and goatmeat sectors fixing before 1 February 1995 certain prices and amounts whose values in ecus have been adjusted because of the abolition of the corrective factor in agricultural conversion
 Type: Regulation
 Subject Matter: agricultural policy;  prices;  animal product;  monetary economics
 Date Published: nan

 Avis juridique important|31996R0040Commission Regulation (EC) No 40/96 of 12 January 1996 updating and amending regulations in the sheepmeat and goatmeat sectors fixing before 1 February 1995 certain prices and amounts whose values in ecus have been adjusted because of the abolition of the corrective factor in agricultural conversion Official Journal L 010 , 13/01/1996 P. 0006 - 0007COMMISSION REGULATION (EC) No 40/96 of 12 January 1996 updating and amending regulations in the sheepmeat and goatmeat sectors fixing before 1 February 1995 certain prices and amounts whose values in ecus have been adjusted because of the abolition of the corrective factor in agricultural conversionTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion runs to be applied for the purposes of the common agricultural policy (1), as last amended by Regulation (EC) No 150/95 (2), and in particular Article 13 (1) thereof,Whereas with effect from 1 February 1995, Article 13 (2) of Regulation (EEC) No 3813/92 alters the value in Ecus of certain prices and amounts in order to neutralize the effects of the abolition of the corrective factor of 1,207509 which until 31 January 1995 affected the conversion rates used for agriculture;Whereas the new values in Ecu of the prices and amounts concerned have been established as of 1 February 1995 according to the rules laid down in Article 13 (2) of Regulation (EEC) No 3813/92 and Article 18 (1) of Commission Regulation (EEC) No 1068/93 of 30 April 1993 on detailed rules for determining and applying the agricultural conversion rates (3), as last amended by Regulation (EC) No 2853/95 (4);Whereas, in accordance with Article 18 (2) of Regulation (EEC) No 1068/93, in order to avoid confusion and facilitate the application of the common agricultural policy, it is necessary to replace the value in Ecus of the prices and amounts concerned where they are not of periodic application, and where they are applicable at least from:- 1 January 1996 in respect of the amounts not concerned by a marketing year,- the beginning of the 1996 marketing year in the case of the prices or amounts for which that marketing year starts in January 1996,- the beginning of the 1995/96 marketing year in the other cases,which appear in regulations that came into force before 1 February 1995; whereas the Regulations concerned should therefore be amended;Whereas in the interests of clarity the new values in Ecu in respect of rates of aid and/or securities required under Council Regulation (EEC) No 1323/90 (5), as last amended by Regulation (EEC) No 363/93 (6), and Commission Regulation (EEC) No 3447/90 (7), as last amended by Regulation (EC) No 879/95 (8), Commission Regulation (EEC) No 510/93 (9) and Commission Regulation (EEC) No 1123/93 (10), should be rounded to the nearest whole number,Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheepmeat and Goatmeat,HAS ADOPTED THIS REGULATION:Article 1 As a consequence of the adjustment of certain prices and amounts in Ecu in the sheepmeat and goatmeat sector coming into effect from 1 February 1995, pursuant to Article 13 (2) of Regulation (EEC) No 3813/92 and of Article 18 (1) of Regulation (EEC) No 1068/93, the legal instruments referred to in Article 2 shall be amended as laid down therein.Article 2 1. Regulation (EEC) No 1323/90 is modified as follows:- in the first indent of Article 1, 'ECU 5,5` is replaced by 'ECU 6,641`,- in the second indent of Article 1, 'ECU 3,8` is replaced by 'ECU 4,589`,- in the third indent of Article 1, 'ECU 3,8` is replaced by 'ECU 4,589`.2. Regulation (EEC) No 3447/90 is modified as follows:- in Article 2 (2), 'ECU 1,2` is replaced by 'ECU 1,45`,- in Article 4, 'ECU 120` is replaced by 'ECU 145`.3. Regulation (EEC) No 510/93 is modified as follows:- in the Annex, part 1, the amount of 'ECU 380` is replaced by the amount of 'ECU 459` and the amount of 'ECU 110` by the amount of 'ECU 133`,- in the Annex, part 2, the amount of 'ECU 380` is twice replaced by the amount of 'ECU 459` and the amount of 'ECU 110` twice by the amount of 'ECU 133`.4. Regulation (EEC) No 1123/93 is modified as follows:- in the Annex, the amount of 'ECU 440` is replaced by the amount of 'ECU 531` and the amount of 'ECU 170` by the amount of 'ECU 205`.Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.Article 2 (1) shall apply for each amount in question, from the date on which an agricultural conversion rate fixed on or after 1 February 1995 is first applied.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 January 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 387, 31. 12. 1992, p. 1.(2) OJ No L 22, 31. 1. 1995, p. 1.(3) OJ No L 108, 1. 5. 1993, p. 106.(4) OJ No L 299, 12. 12. 1995, p. 1.(5) OJ No L 132, 23. 5. 1990, p. 17.(6) OJ No L 42, 19. 2. 1993, p. 1.(7) OJ No L 333, 30. 11. 1990, p. 46.(8) OJ No L 91, 22. 4. 1995, p. 2.(9) OJ No L 55, 6. 3. 1993, p. 35.(10) OJ No L 114, 8. 5. 1993, p. 16.